Exhibit 10.2

 



Restricted Stock Award (#) ____

TRUE RELIGION APPAREL, INC.

2009 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD CERTIFICATE

THIS IS TO CERTIFY that True Religion Apparel, Inc., a Delaware corporation (the
“Company”), has granted you (“Participant”) the right to receive Common Stock of
the Company under its 2009 Equity Incentive Plan (the “Plan”), as follows:

Name of Participant:

_____________________________________

Address of Participant:

_____________________________________

_____________________________________

_____________________________________

Number of Shares:

_____________________________________

Date of Grant:

_____________________________________

Acceptance Expiration Date:

15 days after Participant’s receipt of this Certificate and the attached
Restricted Stock Award Agreement.

Vesting Commencement Date:

_____________________________________

Vesting Schedule:

Anniversary of Vesting

Percentage of

 

Commencement Date

Shares Vested

 

 

%

 

 

%

 

 

%

 

 

%

 

By your signature and the signature of the Company’s representative below, you
and the Company agree to be bound by all of the terms and conditions of the
attached Restricted Stock Award Agreement and the Plan (both incorporated herein
by this reference as if set forth in full in this document). By executing this
Certificate, you hereby irrevocably elect to accept the Restricted Stock Award
rights granted pursuant to this Certificate and the related Restricted Stock
Award Agreement and to receive the shares of Restricted Stock of True Religion
Apparel, Inc. designated above subject to the terms of the Plan, this
Certificate and the Award Agreement.

Participant:


_________________________________________

Name:

 

 

Dated:____________________________________

True Religion Apparel, Inc.

 

By:       ____________________________

Name:  ____________________________

Title:    ____________________________

 

Dated:  ____________________________

 



 

 

True Religion Apparel, Inc. Executive Restricted Stock Award Certificate

 



--------------------------------------------------------------------------------

TRUE RELIGION APPAREL, INC.

2009 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (this “Agreement”), is made and entered
into on the execution date of the Restricted Stock Award Certificate to which it
is attached (the “Certificate”), by and between True Religion Apparel, Inc., a
Delaware corporation (the “Company”), and the Participant named in the
Certificate.

Pursuant to the True Religion Apparel, Inc. 2009 Equity Incentive Plan (the
“Plan”), the Administrator has authorized the grant to Participant of the right
to receive shares of the Company’s Common Stock (the “Award”), upon the terms
and subject to the conditions set forth in this Agreement and in the Plan.
Capitalized terms not otherwise defined herein have the meanings ascribed to
them in the Plan.

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the mutual observance of the covenants and promises contained herein and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1.         Basis for Award. This Award is made pursuant to the Plan for valid
consideration provided to the Company by Participant. By your execution of the
Certificate, you agree to accept the Restricted Stock Award rights granted
pursuant to the Certificate and this Agreement and to receive the shares of
Restricted Stock of the Company designated in the Certificate subject to the
terms of the Plan, the Certificate and this Agreement.

2.         Restricted Stock Award. The Company hereby awards and grants to
Participant, for valid consideration with a value in excess of the aggregate par
value of the Common Stock awarded to Participant, the number of shares of Common
Stock set forth in the Certificate, which are subject to the restrictions and
conditions set forth in the Plan, the Certificate and in this Agreement (the
“Restricted Stock”). One or more stock certificates representing the number of
shares of Common Stock specified in the Certificate will hereby be registered in
Participant’s name (the “Stock Certificate”), but will be deposited and held in
the custody of the Company for Participant’s account as provided in Section 4
hereof until such Restricted Stock becomes vested. Participant acknowledges and
agrees that those shares of Common Stock may be issued as a book entry with the
Company’s transfer agent and that no physical certificates need be issued for as
long as such shares remain subject to forfeiture and restrictions on transfer.

3.         Vesting. Except as otherwise provided in an employment agreement or
service agreement, the terms of which have been approved by the Administrator,
the Restricted Stock will vest and restrictions on transfer will lapse pursuant
to the Vesting Schedule set forth in the Certificate, on condition that
Participant is still then in Continuous Service. Except as otherwise provided in
an employment agreement or service agreement, the terms of which have been
approved by the Administrator, if Participant ceases Continuous Service for any
reason Participant will immediately forfeit the shares of Restricted Stock
standing in the name of Participant on the books of the Company that have not
vested and as to which restrictions have

                                       True Religion Apparel, Inc. Executive
Restricted Stock Award Certificate

 

--------------------------------------------------------------------------------

not lapsed (“Unvested Shares”) and such Unvested Shares will be cancelled as
outstanding shares of Common Stock. To the extent that an employment agreement
or service agreement, the terms of which have been approved by the
Administrator, provides for acceleration of vesting of any or all Unvested
Shares upon termination of Continuous Service, such provisions are incorporated
by reference herein.

(a)       Forfeiture of Unvested Shares. Unless otherwise provided in an
employment agreement or service agreement, the terms of which have been approved
by the Administrator, if Unvested Shares do not become vested on or before the
expiration of the period during which the applicable vesting conditions must
occur, such Unvested Shares will be automatically forfeited and cancelled as
outstanding shares of Common Stock immediately upon the occurrence of the event
or period after which such Unvested Shares may no longer become vested.

(b)       Restriction on Transfer of Unvested Shares. Participant is not
permitted to transfer, assign, grant a lien or security interest in, pledge,
hypothecate, encumber, or otherwise dispose of any of the Unvested Shares,
except as permitted by this Agreement.

4.         Deposit of the Unvested Shares. Participant shall deposit all of the
Unvested Shares with the Company to hold in its custody until they become
vested, at which time such vested shares of Restricted Stock will no longer
constitute Unvested Shares. If requested by the Company, Participant shall
execute and deliver to the Company, concurrently with the execution of this
Agreement (and/or, if requested by the Company, from time to time thereafter
during the Restricted Period) blank stock powers for use in connection with the
transfer to the Company or its designee of Unvested Shares that do not become
vested. The Company will deliver to Participant the Stock Certificate for the
shares of Common Stock that become vested upon the lapse of the forfeiture and
non-transferability restrictions thereon.

5.         Rights as a Stockholder, Dividends. Subject to the terms of this
Agreement, Participant will have all the rights of a stockholder with respect to
the Restricted Stock, including the right to vote the Restricted Stock and to
receive any dividends thereon; provided that any dividends paid with respect to
Unvested Shares will not be paid to Participant until the Unvested Shares
pursuant to which the dividends were paid become vested and are no longer
subject to forfeiture and restrictions on transfer. Any such dividends will be
deposited with a third party escrow agent or a third party trustee selected by
the Administrator in its discretion, until such time as the Unvested Shares
relating to such dividends become vested and deliverable to Participant, at
which time such dividends will be released from escrow and paid to Participant.
If the Unvested Shares relating to dividends held in escrow are subsequently
forfeited, such dividends will be automatically forfeited and released from
escrow and returned to the Company.

6.         Compliance with Laws and Regulations. The issuance and transfer of
Common Stock is subject to the Company’s and Participant’s full compliance, to
the satisfaction of the Company and its counsel, with all applicable
requirements of federal, state and foreign securities laws and with all
applicable requirements of any securities exchange on which the Common Stock may
be listed at the time of such issuance or transfer. Participant understands that
the Company is under no obligation to register or qualify the shares of Common
Stock with the

 



  

                                       True Religion Apparel, Inc. Executive
Restricted Stock Award Certificate

Page 2

 



--------------------------------------------------------------------------------

Securities Exchange Commission, any state securities commission, foreign
securities regulatory authority, or any securities exchange to effect such
compliance.

                7.             Tax Withholding.

(a)       As a condition to the release of shares of Common Stock from escrow
and lapse of restrictions on transfer, no later than the first to occur of
(i) the date as of which the all or any of the shares of Restricted Stock vest
and the restrictions on their transfer lapse, or (ii) the date required by
Section 7(b), Participant shall pay to the Company any federal, state, or local
taxes required by law to be withheld with respect to the shares of Restricted
Stock that vest and for which the restrictions lapse. Participant shall pay such
amount to the Company in cash, or by tendering Common Stock held by Participant,
including shares of Restricted Stock held in escrow that become vested, with a
Fair Market Value on the date the Restricted Stock vests equal to the amount of
Participant’s minimum statutory tax withholding liability, or a combination
thereof. If Participant fails to make such payments, the Company will, to the
extent permitted by law, have the right to deduct from any payment of any kind
otherwise due to Participant any federal, state, or local taxes required by law
to be withheld with respect to such shares of Common Stock.

(b)       Participant may elect, within 30 days of the Date of Grant, to include
in gross income for federal income tax purposes pursuant to Section 83(b) of the
Code, an amount equal to the aggregate Fair Market Value on the Date of Grant of
the Restricted Stock granted hereunder. In connection with any such election,
Participant shall promptly provide the Company with a copy of such election as
filed with the Internal Revenue Service, and pay to the Company, or make such
other arrangements satisfactory to the Administrator to pay to the Company based
on the Fair Market Value of the Restricted Stock on the Date of Grant, any
federal, state, or local taxes required by law to be withheld with respect to
such shares of Restricted Stock at the time of such election. If Participant
fails to make such payments, the Company will, to the extent permitted by law,
have the right to deduct from any payment of any kind otherwise due to
Participant any federal, state, or local taxes required by law to be withheld
with respect to such shares of Common Stock.

8.         No Right to Continued Service. Nothing in this Agreement or in the
Plan imposes or may be deemed to impose, by implication or otherwise, any
limitation on any right of the Company or any Affiliate to terminate
Participant’s Continuous Service at any time.

9.         Representations and Warranties of Participant. Participant represents
and warrants to the Company as follows:

(a)       Agrees to Terms of the Plan. Participant acknowledges that a copy of
the Plan has been made available to Participant, and Participant has read and
understands the terms of the Plan, the Certificate and this Agreement and agrees
to be bound by their terms and conditions. Participant acknowledges that there
may be adverse tax consequences upon the vesting of Restricted Stock or
disposition of the shares of Common Stock once vested, and that Participant
should consult a tax advisor before such time.

 



  

                                       True Religion Apparel, Inc. Executive
Restricted Stock Award Certificate

Page 3

 



--------------------------------------------------------------------------------

(b)       Stock Ownership. Participant is the record and beneficial owner of the
shares of Restricted Stock with full right and power to transfer the Unvested
Shares to the Company free and clear of any liens, claims, or encumbrances and
Participant understands that the Stock Certificates evidencing the Restricted
Stock will bear a legend referencing this Agreement.

(c)       Rule 144. Participant understands that Rule 144 promulgated under the
Securities Act may indefinitely restrict transfer of the Common Stock if
Participant is an “affiliate” of the Company (as defined in Rule 144), or for up
to one year if “current public information” about the Company (as defined in
Rule 144) is not publicly available regardless of whether Participant is an
affiliate of the Company.

10.       Compliance with Securities Laws. Participant understands and
acknowledges that, notwithstanding any other provision of the Agreement to the
contrary, the vesting and holding of the Restricted Stock is expressly
conditioned upon compliance with the Securities Act and all applicable federal,
state, and foreign securities laws. Participant agrees to cooperate with the
Company to ensure compliance with such laws.

11.       Adjustments. If, as a result of any adjustment pursuant to Section
11.1 of the Plan, Participant becomes entitled to receive any additional shares
of Common Stock or other securities (“Additional Securities”) in respect of the
Unvested Shares, the total number of Unvested Shares will be equal to the sum of
(i) the initial Unvested Shares, and (ii) the number of Additional Securities
issued or issuable in respect of the initial Unvested Shares and any Additional
Securities previously issued to Participant.

12.       Change in Control. To the extent that an employment agreement or
service agreement in effect immediately before the consummation of a Change in
Control, the terms of which have been approved by the Administrator, provides
for accelerated vesting of any or all Unvested Shares upon the occurrence of a
Change in Control, such provisions of such employment agreement or service
agreement are incorporated by reference herein.

13.           Restrictive Legends and Stop-Transfer Orders.

(a)       Legends. To the extent that a Stock Certificate or Certificates
representing Unvested Shares is issued in physical form rather than through book
entry with the Company’s transfer agent, Participant understands and agrees that
the Company will place the legends set forth below or similar legends on any
Stock Certificate evidencing the Common Stock, together with any other legends
that may be required by federal, state, or foreign securities laws, the
Company’s articles of incorporation or bylaws, any other agreement between
Participant and the Company, or any agreement between Participant and any third
party:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON PUBLIC RESALE AND TRANSFER, AS SET FORTH IN A RESTRICTED STOCK AWARD
AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES. SUCH
PUBLIC RESALE AND TRANSFER RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE
SHARES.

 



 

                                       True Religion Apparel, Inc. Executive
Restricted Stock Award Certificate

Page 4



--------------------------------------------------------------------------------

The Company will remove the above legend at such time as the shares of Common
Stock in question are no longer subject to restrictions on public resale and
transfer pursuant to this Agreement. Any legends required by applicable federal,
state, or foreign securities laws will be removed at such time as such legends
are no longer required.

(b)       Stop-Transfer Instructions. To ensure compliance with the restrictions
imposed by this Agreement, the Company may issue appropriate “stop-transfer”
instructions to its transfer agent, if any, and if the Company transfers its own
Common Stock, it may make appropriate notations to the same effect in its own
records.

(c)       Refusal to Transfer. The Company will not be required (i) to transfer
on its books any shares of Common Stock that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement; or (ii) to
treat as owner of such shares, or to accord the right to vote or pay dividends
to any purchaser or other transferee to whom such shares have been so
transferred.

14.       Modification. The Agreement may be modified only in writing signed by
both parties.

15.       Interpretation. Any dispute regarding the interpretation of this
Agreement must be submitted by Participant or the Company to the Administrator
for review. The resolution of such a dispute by the Administrator will be final
and binding on the Company and Participant.

16.       Entire Agreement. The Plan and the Certificate are incorporated herein
by reference, and Participant hereby acknowledges that a copy of the Plan has
been made available to Participant. This Agreement, the Certificate and the Plan
constitute the entire agreement of the parties and supersede all prior
undertakings and agreements with respect to the subject matter hereof. In the
event of a conflict or inconsistency between the terms and conditions of this
Agreement, the Certificate, and the Plan, the Plan will govern.

17.       Notices. Any notice required under this Agreement to be delivered to
the Company must be in writing and addressed to the Corporate Secretary of the
Company at its principal corporate offices. Any notice required to be given or
delivered to Participant must be in writing and addressed to Participant at the
address indicated on the Certificate or to such other address as Participant
designates in writing to the Company. All notices will be deemed to have been
delivered: (a) upon personal delivery, (b) five days after deposit in the United
States mails by certified or registered mail (return receipt requested), (c) two
business days after deposit with any return receipt express courier (prepaid),
or (d) one business day after transmission by facsimile.

18.       Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement is binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.

19.       Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to its
conflict of law

 



 

                                       True Religion Apparel, Inc. Executive
Restricted Stock Award Certificate

Page 5

 



--------------------------------------------------------------------------------

principles. If any provision of this Agreement is determined by a court of law
to be illegal or unenforceable, then such provision will be enforced to the
maximum extent possible and the other provisions will remain fully effective and
enforceable.

 



 

                                       True Religion Apparel, Inc. Executive
Restricted Stock Award Certificate

Page 6

 



 